Citation Nr: 0723537	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  96-49 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran had active service from September 13, 1976 to 
December 2, 1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for a low back disorder.  

The Board notes that in an August 1997 VA Form 21-4138, the 
veteran withdrew his original May 1997 request for an appeals 
hearing at the RO.  There is no further indication that the 
veteran or his representative have requested that the hearing 
be rescheduled, thus, the Board deems the veteran's request 
for a hearing withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

In April 1998, the Board reopened the veteran's claim for 
service connection for a low back disorder and remanded the 
claim to the RO for additional development in September 2003 
and August 2004.  The case is now before the Board for 
further appellate review.


FINDING OF FACT

There is competent medical evidence linking the veteran's low 
back disorder to military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a low 
back disorder was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a May 2006 letter, the appellant was provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date, if service connection was 
granted on appeal.  When implementing the award, the RO will 
address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of a low back disorder the Board is 
taking action favorable regarding the veteran's claim by 
granting service connection for a low back disorder, as such 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notice or development and 
the Board will proceed with appellate review.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that his low back disorder was incurred 
in active military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service medical records show that the veteran's back was 
normal upon enlistment in August 1976.  On September 21, 
1976, the veteran reported to have fallen down a stairway.  
He had no history of back problems and was diagnosed with 
muscle strain to his back.  In November 1976, a Medical Board 
convened to consider the physical condition of the veteran.  
The Medical Board understood the veteran to have a reported 
history of low back pain and recommended him for discharge 
due to a pre-existing condition.

Post-service medical records include VA examination reports, 
VA outpatient treatment records, Social Security 
Administration (SSA) records, and a private medical opinion.

As an initial matter, the Board notes that, since his 
enlistment and pre-training examination reports show that his 
back was normal upon enlistment, the veteran enjoys the 
presumption of soundness upon entry, unless the government 
can prove by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).

The November 1976 Medical Board findings may satisfy the 
first prong of Wagner, supra.  However, the government has 
not provided clear and unmistakable evidence that the pre-
existing disorder was not aggravated during service.  An 
October 1998 VA examination report shows that the VA examiner 
opined that the veteran's back condition was congenital in 
nature and, therefore, pre-existed service.  However, a July 
2004 letter from the veteran's private physician and the most 
recent VA medical opinions rendered in June and September 
2006 are in agreement that the veteran's back condition is 
not congenital and is likely related to service.  None of the 
VA examination reports addressed the issue of aggravation.  
As such, the evidence is in equipoise and does not 
demonstrate clearly and unmistakably that the veteran's 
condition was not aggravated by his service.  

Thus, since the second prong of Wagner, supra, has not been 
met by the government, the Board finds that the veteran 
enjoys the presumption of soundness upon entry and his claim 
is one for incurrence in service.

As discussed above, the veteran underwent a VA spine 
examination in October 1998, where he reported some post-
service injuries.  X-rays studies were conducted and the 
veteran was diagnosed with spondylolysis of left L5 and mild 
degenerative disc disease of the lumbar spine.  After 
consideration of the evidence, the VA examiner opined that 
the veteran's back condition was pre-existing and congenital.  
The VA examiner did not relate the veteran's back conditions 
to his reported post-service injuries.  

In support of his claim, the veteran submitted a letter, in 
July 2003, stating that the Service Medical Board may have 
misunderstood his answer with regard to having a past history 
of lower back pain.  In July 2004, A. Perez, M.D., submitted 
a letter relating the veteran's back condition to his 
military service injury in 1976.  Dr. Perez reviewed the 
veteran's service medical records and pointed out that, upon 
initial treatment for his service injury, in September 1976, 
the veteran reported that he did not have a history of back 
pain.  

Pursuant to a Board remand, the veteran underwent another VA 
spine examination in June 2006.  His claims file was reviewed 
by the VA examiner.  After studying the veteran's magnetic 
resonance imaging (MRI) results, the VA examiner diagnosed 
the veteran with lumbosacral strain, myositis, and left-sided 
L5-S1 radiculopaty.  The VA examiner then opined that theses 
back disorders are at least as likely as not related to the 
veteran's military service, in particular his documented 
injury/fall.  The VA examiner went on to opine that the 
veteran's current lumbosacral spine disorders are not related 
to any of his post-service injuries.  Further, these 
conditions are usually not congenital, but traumatic in 
origin.

After a full review of the record and resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for a low back disorder is 
established.  The veteran's contentions are corroborated by 
his service medical records.  Further, the available medical 
evidence sufficiently documented the veteran's symptoms of a 
low back disorder since his military service to link his 
current diagnosis of a low back disorder to such service.  
See 38 C.F.R. § 3.303(b).  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin such doubt may be resolved in 
favor of the claimant.  By reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  Thus, the veteran's 
claim for service connection for a low back disorder is 
granted.  




ORDER

Service connection for a low back disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


